343 S.W.3d 771 (2011)
Leonard STROTHER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72804.
Missouri Court of Appeals, Western District.
July 26, 2011.
Ruth B. Sanders, Kansas City, MO, for appellant.
*772 Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division Two: THOMAS H. NEWTON, Presiding Judge, CYNTHIA L. MARTIN, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Leonard Strother appeals from the motion court's denial of his Rule 29.15 motion without an evidentiary hearing. Strother claims that the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because Strother pleaded factual allegations which, if proven, would warrant relief and which are not refuted by the record. Strother claims he was prejudiced by his trial counsel's failure to object to his verdict director for attempted burglary in the first degree because the verdict director omitted an element of the offense when it failed to require the jury to find that a person was present in the structure who was not a participant in the crime. We affirm. Rule 84.16(b).